      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 1 of 36



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


JAMES K. COLLINS, M.D.                       §       Civil Action No.: 20-1897
     Plaintiff,                              §
                                             §
v.                                           §
                                             §
D.R. HORTON-TEXAS, LTD.                      §
      Defendant                              §

                                         COMPLAINT

       Plaintiff, JAMES K. COLLINS, M.D. (COLLINS) files this complaint against Defendant,

D.R. HORTON-TEXAS, LTD (HORTON) and, in support hereof, states as follows:

                                JURISDICTION AND VENUE

       1.      This action is instituted pursuant to Rule 60(b)(4), (d)(1) and (d)(3) of the Federal

Rules of Civil Procedure and the Declaratory Judgment Act, 28 U.S.C. §§2201-2202 to vacate the

final judgment entered in 1944 in this Court in the original lawsuit numbered 666 entered without

joinder, notice or service against record title owners of the Texas General Land Office Land (GLO)

patent, Frederick Sieberman Survey, A-497, depriving the owners, without due process, of the land

the subject of this suit for vacatur. A copy of the judgment is attached as Exhibit A (“Federal

Judgment”).

       2.      Jurisdiction exists because an independent action under Rule 60(b) brought in the

same court as the original lawsuit does not require an independent basis for jurisdiction. United

States v. Beggerly, 524 U.S. 38, 47 (1998). This action is available to prevent a grave miscarriage

of justice brought about when parties in the original cause number 666 committed fraud of this

Court by “moving” the boundary lines of the contiguous and exclusive James Hodge, A-19 survey

to fraudulently usurp the land of the Frederick Sieberman Survey, A-497, which from the


                                                 1
      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 2 of 36



sovereign to this date is a mutually exclusive survey as to use, title ownership, patent and ground

surveys certified in the GLO. This action is "to prevent a grave miscarriage of justice" for land

title theft that only became known when a stranger to title, HORTON, asserted title to the

Sieberman land in 2016 based on the metes and bounds description in the Federal Judgment subject

to the requested vacatur.

        3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and this Court has

personal jurisdiction over Defendant because all of the events underlying this Complaint have

occurred within the territorial jurisdiction of this District.

        4.       Specifically, on December 6, 1941, the original lawsuit assigned case number 666

was brought in diversity in this Court by the owners of the one-league James Hodge Survey, A-

19, in Montgomery County, Texas. A copy of the original lawsuit cause number 666 is attached

as Exhibit B. The basis for the federal suit was to partition only the Hodge Survey by and between

the Hodge record title owners to resolve allegations of improper timber operations and theft within

the Hodge. In March 1944, a bench trial commenced in this Court that referenced, joined, served

and noticed only the Hodge owners, who were the only participants in such trial. A copy of the

appellate opinion, evidencing only the Hodge owners were joined in the federal suit, is attached as

Exhibit C supporting such facts. On May 31, 1944, this Court entered the Federal Judgment

wherein ONLY the owners of the Hodge were joined, served, referenced, included, participated

and noticed of such Federal Judgment. 1 See Exhibit A.




1 As will be discussed infra, the Hodge owners set out to define the timber rights of landowners on an adjacent
survey—the James Hodge Survey—but improperly assigned interest in undeveloped lands of the Frederick Sieberman
Survey to the parties before the court in that case. HORTON later purchased the land interest (without warranty)
assigned by the Hodge owners, using the Federal Judgment in this federal court’s decision as the basis for claiming
title to the portion of its purchase that fell within the Sieberman Survey.


                                                        2
      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 3 of 36



        5.      The venue is also proper in this action under 28. U.S.C. 1391(b) because the subject

judicial district is the location in which the events giving rise to the claim occurred and where the

property that is the subject of the action is situated.

        6.      Venue is proper in this Court because it was this Court that divested the record title

owners of the patented GLO Frederick Sieberman Survey, A-497, in Montgomery County, Texas,

of their property interest without joinder, notice or service of such suit or judgment in 1944. The

Hodge Survey owners committed fraud on this Court by lying that the property lines of the GLO’s

Hodge Survey extended 1000 feet to the south of the Hodge Survey’s southern boundary witness

marks contrary to GLO’s certified field surveys that properly show the Sieberman Survey is a

patented survey exclusive of the James Hodge Survey and is recognized in the GLO certified

records. 2

                                                PARTIES

        7.      Defendant, D.R. HORTON-TEXAS, LTD. D/B/A D.R. HORTON AMERICA’S

BUILDER (HORTON), is a limited partnership registered and doing business in the State of

Texas, whose principal office address is 1341 Horton Circle, Arlington, Texas                        76011.

Defendant may be served with process herein by service on its registered agent, CT Corporation

System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. HORTON is a successor in

interest to the Hodge Survey record title owners, a stranger to the Sieberman Survey chain of title

and who now claims the Sieberman Survey land.

        8.      Plaintiff, JAMES K. COLLINS, M.D. (COLLINS) is resident of Montgomery

County, Texas.      COLLINS acquired title to the Sieberman Survey from the successors of


2 See Certificate No. 109, “Frederick Seibermann (sic),” GLO archives, Vol. 17, No. 325 (May 8, 1866). The
official documentation of the land grant is also available at
https://s3.glo.texas.gov/ncu/SCANDOCS/archives_webfiles/arcmaps/webfiles/landgrants/PDFs/3/1/1/311087.pdf
and https://cgis.glo.texas.gov/cfGIS/glomapjs/basefile.cfm?SDENUM=483390449

                                                     3
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 4 of 36



Frederick Sieberman, to whom the Republic of Texas originally granted the land in 1866.

COLLINS is a descendent or successor in interest of the record title of the Sieberman Survey land

deraigned from Frederick Sieberman to whom the State of Texas awarded such land for his

heroism as a martyr at Goliad for Texas’ Independence, including through proper chain of title

from and as descendants and successors in interest of Frederick Sieberman, Vernon Evans and

James Collins (1828-1889).

                                          STANDING

       9.      COLLINS has standing because his record title ownership of the Sieberman Survey

land, obtained through his descendants or successors in interest, was converted under the pretext

of the Federal Judgment’s validity. It is, however, void in the absence joinder and service as to

the Sieberman land. In June 2016, the first time any entity or person has challenged the ownership

or validity of the Sieberman Survey, HORTON claimed ownership of COLLINS’ Sieberman land

in a quiet title claim in the 284th Montgomery County District Court. HORTON’s claim was

founded solely on the validity of the Federal Judgment, the subject of this suit for vacatur. The

state court honored the void Federal Judgment (ignoring the due process violations and COLLINS’

chain of title from the sovereign) and by summary judgment ordered that the Frederick Sieberman

Survey, A-497, did not exist—contrary to current state and county government records and even

HORTON’s own records to the contrary. Such state order establishes actual and imminent harm

to COLLINS by memorializing the “taking” of COLLINS’ Sieberman land without joinder or

service of the Sieberman Survey record title owners, now COLLINS.         This Court can redress

such injury of the fraudulent “extinguishment” of an existing state land survey now owned by

COLLINS by this vacatur suit to void the Federal Judgment as to the patented Sieberman Survey.




                                                4
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 5 of 36



       10.     The record title ownership of the Sieberman Survey is deraigned from the sovereign

of the soil to COLLINS as a descendent or successor in interest of the record title. Since

HORTON is a stranger to the title of the Sieberman Survey, but had “captured” the Sieberman

land mass by including it in a metes and bounds description in a deed HORTON prepared into

itself to be part of the Hodge Survey land HORTON purchased from the Hodge Survey owners

without warranty in Dec. 2012.      To defraud the state court, HORTON simply claimed the

Sieberman Survey did not exist, after including it in its own subdivision surveys, because the

Federal Judgment arrogated it.     The Sieberman Survey undisputedly exists and HORTON

admitted it. It is a GLO patent exclusive of all other surveys in which the Sieberman record title

owners, now COLLINS, have never been legally divested in the absence of due process. Below

is evidence of the current existence of COLLINS’ Sieberman Survey as identified by the certified

records of the Montgomery County Appraisal District screenshot of October 2014:




       11.     Below is evidence of the existence of COLLINS’ Sieberman Survey as identified

by the State of Texas’ GLO online information for the Sieberman Survey which can also be

accessed by hyperlink at: See Certificate No. 109, “Frederick Seibermann (sic),” GLO archives,

Vol. 17, No. 325 (May 8, 1866). The official documentation of the land grant is also available

at


                                                5
      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 6 of 36



https://s3.glo.texas.gov/ncu/SCANDOCS/archives_webfiles/arcmaps/webfiles/landgrants/PDFs/

3/1/1/311087.pdf and

https://cgis.glo.texas.gov/cfGIS/glomapjs/basefile.cfm?SDENUM=483390449




       12.     Below is evidence of the existence of Texas’ GLO survey master plat showing the

current location of the Sieberman survey certified current as of July 5, 2016:




                                                 6
      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 7 of 36



       13.     Below is HORTON’s own survey prepared by HORTON for its own subdivision

showing the existence of the Frederick Sieberman survey filed with the City of Conroe and

Montgomery County planning commissions on or near March 2015:




       14.     COLLINS has injury-in-fact because his land title deraigned from the sovereign

was legally challenged in state court for the first time in 2016 by a stranger to the Sieberman

Survey title, HORTON. COLLINS’ injury is caused solely by the Federal Judgment that is

undisputedly void in the absence of joinder or service by the Hodge Survey owners. COLLINS’

injury can be redressed by a favorable decision of vacatur of COLLINS’ Sieberman Survey interest

by this Court. COLLINS has standing as a descendant or successor-in-interest and current record

title owner from the sovereign of the land the subject of this vacatur.

                                            EXHIBITS

       15.     The exhibits attached to this Complaint are as follows:

             A.   Judgment, Cause No. 666, Lillie B. McCormack, et al. v. Grogan Cochran
       Lumber Company, et al. (includes on James Hodge Survey, A-19, owners), from the


                                                 7
Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 8 of 36



 District Court of the United States for the Southern District of Texas – Houston Division
 dated May 31, 1944;

         B.     Complaint, Cause No. 666, Lillie B. McCormack, et al. v. Grogan Cochran
 Lumber Company, et al., (includes on James Hodge Survey, A-19, owners) filed in the
 District Court of the United States for the Southern District of Texas – Houston Division
 on Dec. 6, 1941;

          C.     Appellate Opinion, Docket No. 11482, McComb, et al., v. McCormack, et
 al., (includes on James Hodge Survey, A-19, owners) 159 F.2d 219 (5th Cir. 1947), affirmed
 on grounds unrelated to the subject Complaint);

       D1.     Toni Sharretts Collins Affidavit and Attorney Title Opinion dated
 September 9, 2016;

        D2.     James Collins’ Affidavit dated May 26, 2020;

          E.      Texas General Land Office Records Certified July 5, 2016 - that include
 excerpts of the Montgomery County Master Survey Map dated March 31, 1943 updated
 through Dec. 6, 2002 showing the existence of the mutually exclusive James Hodge
 Survey, A-19 and the Sieberman Survey, A-497, as well as the actual one (1) league patent
 for the Hodge and the patents and no-conflict surveys for the Sieberman. A current hyper-
 link           to          the         GLO             files         and         website:
 https://s3.glo.texas.gov/ncu/SCANDOCS/archives_webfiles/arcmaps/webfiles/landgrants
 /PDFs/3/1/1/311087.pdf

         F.      Texas General Land Office Records and Survey Maps dated May 31, 2016.
 A current map can be accessed showing the existence of the GLO’s Sieberman Survey on
 the                                   GLO’s                                  website:
 https://cgis.glo.texas.gov/cfGIS/glomapjs/basefile.cfm?SDENUM=483390449

         G.      Montgomery County Appraisal District Records of Oct. 2014 - screenshots
 of their records of the Sieberman Survey.

         H.     City of Conroe Planning Commission Records of April 21, 2016 of
 HORTON’s application for subdivision - that show HORTON, its engineers, and the City
 of Conroe Planning Commission acknowledge the existence of the Sieberman Survey of
 which HORTON claims does not exist because its land was divested and opined out of
 existence from the Sieberman Survey owners by the void Federal Judgment from this Court
 by the void Federal Judgment from this Court the subject of this suit for vacatur.

       I.     City of Conroe Planning Commission Records of Aug. 6, 2015 of
 HORTON’s application for subdivision - that show HORTON, its engineers and the City
 of Conroe Planning Commission acknowledge the existence of the Sieberman Survey,
 which HORTON also claims does not exist because its land was divested and opined out



                                         8
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 9 of 36



       of existence from the Sieberman Survey owners by the void Federal Judgment from this
       Court by the void Federal Judgment from this Court the subject of this suit for vacatur.

               J.     City of Conroe Planning Commission Records of Sept. 15, 2016 of
       HORTON’s application for subdivision - that show HORTON, its engineers, and the City
       of Conroe Planning Commission acknowledge the existence of the Sieberman Survey,
       which HORTON also claims does not exist because its land was divested and opined out
       of existence from the Sieberman Survey owners by the void Federal Judgment from this
       Court by the void Federal Judgment from this Court the subject of this suit for vacatur.

               K.     City of Conroe Planning Commission Records of Nov. 3, 2016 of
       HORTON’s application for subdivision - that show HORTON, its engineers, and the City
       of Conroe Planning Commission acknowledge the existence of the Sieberman Survey,
       which HORTON also claims does not exist because its land was divested and opined out
       of existence from the Sieberman Survey owners by the void Federal Judgment from this
       Court by the void Federal Judgment from this Court the subject of this suit for vacatur.

              L.      HORTON Records – from their agent and surveyor, Robert L. Boelsche that
       show HORTON and its engineers, used the records from Montgomery County, the GLO,
       and the public property records to discern the title to the Hodge land they acquired without
       warranty in a cash sale, and were fully aware of the existence of the Sieberman Survey,
       which HORTON’s seller did not own record title because its land was improperly divested
       and opined out of existence from the Sieberman Survey owners by the void Federal
       Judgment from this Court the subject of this suit for vacatur.

              M.      HORTON Emails - from Oct. 2012 between HORTON employees prior to
       HORTON’s purchase of the HODGE land that shows HORTON was fully aware of the
       existence of the Sieberman Survey of which HORTON’s seller did not own record title.
       HORTON later claimed the Sieberman Survey did not exist, so HORTON owned it
       because the Federal Judgment, the subject of this suit for vacatur, “extinguished” the
       Sieberman Survey despite the absence of due process.

                                  STATEMENT OF FACTS

       16.    Frederick Sieberman fought for the independence of Texas from Mexico. On

March 27, 1836, he and over 400 other Texians were massacred at Goliad. For his service, the

State of Texas issued Sieberman’s estate 1/3rd league of land, the Frederick Sieberman Survey,

memorializing his heroism. See supra fn. 2.         From May 1-4, 1866, John Marshall Wade,

Surveyor of Montgomery County, surveyed the land, then subsequently filed the plats and field

notes with the GLO. On May 29, 1866, Texas’ Governor Andrew Hamilton granted Sieberman’s



                                                9
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 10 of 36



estate a land patent and assigned Abstract 497. The Sieberman Survey is situated to the south of

the James Hodge Survey and north of the David Thomas Survey. In 1878, a second field survey

by special deputy Montgomery County surveyor Sam Clepper confirmed the Seiberman Survey

did not conflict with other adjacent land surveys. The GLO records confirmed Mr. Clepper

followed Mr. Wade’s original footsteps and found Mr. Wade’s witness marks to corroborate with

no conflict, then filed his plats and notes with the GLO, thus confirming the exclusivity and

existence of the Sieberman Survey. COLLINS acquired title of the Sieberman Survey by special

warranty deeds from Sieberman’s successors.

       17.     In 1831, Mexico granted to colonist James Hodge one-league of land surveyed by

Elias Wightman with the ground survey and patent filed with the GLO. The Hodge Survey is

located to the north and contiguous to the Sieberman Survey. It was determined in 1866 and again

in 1878 by two separate surveyors (Mr. Wade and Mr. Clepper, respectively) to be mutually

exclusive of the Sieberman Survey. See supra fn. 2.

       18.     On December 6, 1941, the day before Pearl Harbor was bombed, the Hodge Survey

owners brought suit against each other in federal diversity under Cause No. 666 over timber rights

and operations but limited only to the Hodge Survey (“Federal Suit”). Only the Hodge Survey

owners were joined, served or notified of the Federal Suit. “The principal purpose of the suit and

controlling matter in the suit… was the establishment of their [timber conversion and interior

partition] claims regardless of the location of the James Hodge Survey.” McComb, et al. v.

McCormack, et al., 159 F.2d 219, 225 (5th Cir. 1947).

       19.     Ultimately, this Court rendered the Federal Judgment on May 31, 1944, one week

before the Allies landed in Normandy on D-Day, that purports to locate and partition the James

Hodge survey amongst the parties therein but that also fraudulently allocated a portion of the



                                               10
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 11 of 36



Sieberman Survey, without accounting for or even making reference to that survey or the records

of the GLO—the repository of state property records that actually defines real property ownership

in Texas as a matter of law. The decision amounted to this Court’s simply ignoring due process

as well as Texas law and its requirements for setting boundaries in favor of a system of its own

devising. It is undisputed that the Sieberman owners were never served or notified of the Federal

Judgment, nor did they voluntarily appear. It is undisputed that the Sieberman owners, now

COLLINS, never received actual, legal or constructive notice of the Federal Judgment until

HORTON filed a state trial court suit to quiet title in June 2016 in the 284th Montgomery County

Judicial District Court in Texas.

       20.     In June 2016, COLLINS informed the trial court of the Sieberman patent, title

history, Federal Judgment and its constitutional infirmity as to COLLINS’ interest in the

Sieberman survey in absence of personal jurisdiction over the owners. COLLINS informed the

trial court of the details of the federal questions sought to be reviewed with sufficient precision to

enable the state court to have considered such constitutional violations in COLLINS’ petition for

trespass to try title in June 2016, their Response to HORTON’s Motion for Summary Judgment

(MSJ) in September 2016, and their Sur-Reply to MSJ in October 2016. COLLINS argued to the

trial court that “for one to be bound by a judgment in a suit to which it was not a party and of which

it had no notice is unconstitutional.” Auster Oil & Gas, Inc. v. Stream, 891 F.2d 570, 581 (5th Cir.

1990). COLLINS requested that, since no Sieberman title owners received notice of the Federal

Suit or Federal Judgment, and such Federal Judgment was HORTON’s only foundation for title to

it, the state trial court should set aside consideration of the void Federal Judgment as a basis for

HORTON’s title to COLLINS’ Sieberman Survey land. Nevertheless, the trial court—by

summary judgment--granted title to HORTON in derogation of the requisites of Texas’ title law



                                                 11
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 12 of 36



and federal constitutional protections and made no attempt to review the merits of COLLINS’

record title ownership but relied upon the validity of the Federal Judgment to grant HORTON title

to COLLINS’ Sieberman land.          This despite HORTON being a complete stranger to the

SIEBERMAN title and the Sieberman owner’s never having been noticed or joined in any suit or

claim that would or could have deprived COLLINS of his land.

       21.     A state court cannot “unvoid” an infirm federal judgment so it can be used. The

state trial court summarily enforced the infirm Federal Judgment as the only grounds to vest title

in a stranger to the title of the Sieberman Survey. Two wrongs do not make a right. This Court

should grant vacatur of the Federal Judgment as to the Sieberman land and land owners to a)

correctly adjudicate federal rights, b) uphold the Constitution, c) to discourage and prevent similar

fraud on this Court, d) to prevent future land title theft, e) to uphold Federal Rule 60(b)(4) and

(d)(3) and e) uphold this Court’s mandate that a void judgment remains void.

       22.     HORTON claims the void Federal Judgment opined the GLO’s currently existing

Frederick Sieberman Survey, A-497, out of existence, so HORTON by default (and with no

connection or mutuality to the Sieberman chain of title from the sovereign) owns the land because

it is a part of HORTON’s Hodge survey purchase—CONTRARY TO ALL GOVERNMENT

RECORDS AND ITS OWN SURVEY RECORDS. No dispute exists that the Federal Judgment

is void as to the Sieberman owners and land.          See Exhibits A-D, which evidence that no

Sieberman owners were named, joined or served in the Federal Judgment, Federal Suit, or

Appellate opinion and substantiates that only the Hodge owners alone participated in the suit in

this Court. It is clear by all the evidence that COLLINS’ Frederick Sieberman Survey, A-497

exists, COLLINS owns it and the Federal Judgment is void as to the Sieberman land and owners.

The Hodge owners committed fraud on the court. The Sieberman owners were never joined or



                                                 12
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 13 of 36



served the Federal Suit or Federal Judgment. The Hodge owners, nor their successors including

now HORTON, ever used or made a claim to the Sieberman land before 2016.

       23.     The Frederick Sieberman Survey, A-497, land patent currently exists in all

government records including the State of Texas (certified Exhibits E, F and supra fn. 2),

Montgomery County (certified Exhibit G), City of Conroe and HORTON (certified Exhibits H-

K), HORTON’s Engineers, Texas Railroad Commission and other owners (Exhibit L), and

HORTON’s employees, agents and Texas Railroad Commission (Exhibit M), contrary to the

Federal Judgment. Take judicial notice that HORTON only purchased land in the James Hodge

Survey, so it was critical that they come up with a scheme to claim title to the Sieberman Survey

since they had no record title, obtained title through a warrantless deed on a cash basis. Their

scheme was to play the “trump” card that the Federal Judgment deraigned title to them but it is

void as to the Sieberman land, and their ruse is a gross miscarriage of justice to COLLINS, this

Court and the Constitution.

       24.     On December 20, 2018, the Fourteenth Court of Appeals affirmed the trial court’s

decision but wholly failed to address Collins’ paramount constitutional arguments citing inapposite

case law and completely ignoring the Constitution relative to the Federal Judgment due process

violation to COLLINS.      Even as the appellate court effectively acknowledged HORTON’s

argument that the 1944 federal court judgment placed the boundary line between the Hodge and

Thomas surveys “in the area that would have contained the Sieberman survey,” it asked no other

questions about the Federal Judgment, including the crucial questions as to whether COLLINS or

any of their predecessors—holders of interests in the Sieberman Survey—were party to it. The

appellate court’s opinion affirming summary judgment for HORTON expressly relied upon the

validity of this Court’s Federal Judgment as affecting COLLINS’ rights.



                                                13
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 14 of 36



       25.     The Fourteenth Court of Appeals of the State of Texas’ opinion should have turned,

in major part, on the validity and binding nature of the Federal Judgment and appellate holding,

McComb v. McCormack, that opined out of existence the Sieberman Survey, a land grant from the

sovereign Republic of Texas that still exists in the records of the GLO. Those records openly

contradict the sole basis for HORTON’s state court summary judgment argument in the trial court

and Horton’s position taken at the very time HORTON filed its MSJ. But neither COLLINS nor

any other party in privity with COLLINS nor any owner of the Sieberman Survey was made a

party to the Federal Suit or Federal Judgment much less given notification or knowledge of an

appeal and opinion of the Fifth Circuit. Consequently, the Federal Judgment had the effect of

taking away vested property rights from parties and their successors who were never even made

aware of the Federal Suit at the time when it could have been challenged directly. This Court has

the power of vacatur of the Federal Judgment to correct it to the extent that it incorrectly adjudges

the rights of the Sieberman heirs, their descendants, successors and assigns, now COLLINS, who

is the record title owner from the sovereign and who has used and enjoyed such land without

interruption until HORTON’s quite title claim in 2016.

       26.     The state court made use of a decision from this Article III court to perpetuate,

rather than alleviate, an injustice. The issue strikes at the heart of the integrity of this federal

Court’s decisions, the propriety of such decisions, and the respect that such decisions will

ultimately receive from the public. This case calls upon this Court to exercise its preeminent

authority to guarantee that the legislative and judicial pronouncements of this Court conform with

the Constitution of the United States and grant vacatur of this Court’s Federal Judgment as to the

Sieberman land and owners who were not joined or served.




                                                 14
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 15 of 36



       27.     This issue is pending certiorari before the United States Supreme Court docketed

May 19, 2020. The Supreme Court of Texas denied Petitioners’ Petition for Review on July 26,

2019. The opinion of Texas’ Fourteenth Court of Appeals affirming the trial court’s decision was

reported at 574 S.W.3d 39 on Dec. 20, 2018. The trial court, the 284th District Court for

Montgomery County, Texas, issued no opinion but entered a summary judgment that the

Sieberman Survey did not exist on Nov. 8, 2016 and a final judgment on June 9, 2017. The state

court never adjudicated the title to the Frederick Sieberman Survey, A-497, on the merits. This

Court never adjudicated the title to the Frederick Sieberman Survey, A-497, on the merits as the

Sieberman owners, descendants, successors or assigns were never joined, served, noticed or in

anyway participated in the Federal Suit, Federal Judgment or appeal. The Sieberman owners

never had any opportunity to challenge such the Federal Judgment until 2016, when upon learning

of a claim immediately filed suit to defend the title to the Frederick Sieberman Survey, A-497.

This Court should properly grant vacatur of the Federal Judgment as to the Frederick Sieberman

Survey, A-497.

                             ARGUMENTS AND AUTHORITIES

                                       Federal Rule 60(b)(4)

       28.     Federal Rule of Civil Procedure 60(b) provides that a court may relieve a party from

a final judgment under certain conditions. FED. R. CIV. P. 60(b).           More specifically, Rule

60(b)(4) states that the “court may relieve a party or its legal representative from a final judgment

[when…] the judgment is void.” Id. A party's "legal representative" is one who stands in place

and stead of another and reaches only individuals in a position tantamount to that of a party or

whose legal rights are so intimately bound up with the parties that their rights are directly affected

by the final judgment. In re Matter of El Paso Refinery, L.P., 37 F.3d 230, 234 (5th Cir. 1994). A



                                                 15
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 16 of 36



judgment is void under Rule 60(b)(4) when the rendering court lacked personal jurisdiction over

the defendant for improper service of process. Diggs v. Ditech Financial, LLC, 2016 LEXIS

143669 at *1 (W.D. Tex. Oct. 17, 2016) (citing Recreational Props., Inc. v. SW Mortg. Serv. Corp.,

804 F.2d 311, 314 (5th Cir. 1986)).

       29.     The Sieberman Survey record title owners were never joined, served, noticed or

even mentioned in any of the pleadings in the 1941 federal suit (Exhibit B) or the 1944 Federal

Judgment (Exhibit A). At the time the suit was filed in 1941, the Sieberman Survey was a land

survey patented by the GLO in 1866 and was still very much existent (Exhibits E & F) and still

exists today (Exhibits G-M) and GLO hyperlinks:

https://s3.glo.texas.gov/ncu/SCANDOCS/archives_webfiles/arcmaps/webfiles/landgrants/PDFs/

3/1/1/311087.pdf https://cgis.glo.texas.gov/cfGIS/glomapjs/basefile.cfm?SDENUM=483390449

The record title owners in 1941 were Vernon Evans and the heirs of James Collins (Exhibits D1

and D2). The Sieberman Survey record title owners were never served, joined, noticed, or in no

way participated in the 1941 federal proceeding as evidenced by their absence in the petition,

judgment and opinion. (Exhibits A-C). The James Hodge Survey owners were arguing about

the division of ownership within the James Hodge Survey universe of land, and owners and were

strangers to the title to the Sieberman Survey. Id. However, rather than using the GLO patent

records and/or following the witness marks and field notes of the patents to determine the

boundaries of the James Hodge Survey for the purposes of internal partitioning, as required by

Texas Survey law, the James Hodge owners created their own “map… calculated by [their

surveyor] and not represented by any marks on the ground.” McComb, et al. v. McCormack, et

al., 159 F.2d 219, 222 (5th Cir. 1947). Then, the James Hodge owners without notice to their next

door neighbors, the Sieberman Survey record title owners, in a federal suit that the Sieberman



                                               16
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 17 of 36



owners knew nothing about, lied to this Court and outrageously testified the James Hodge survey

extended across what is the Sieberman Survey land with a metes and bounds description so as to

never be questioned about the Sieberman Survey patent because this Court was never shown the

actual GLO field surveys and patents for either the James Hodge Survey nor the Sieberman Survey

that not only existed but had been fully updated on a comprehensive GLO map on March 31, 1943.

Id. at 224; See Exhibit E.

       30.     When an independent action or motion is based on a void judgment under rule

60(b)(4), the district court has no discretion -- the judgment is either void or it is not. See Honneus

v. Donovan, 691 F.2d 1, 2 (1st Cir. 1982) (dicta); Jordon v. Gilligan, 500 F.2d 701, 704 (6th Cir.

1974), cert. denied, 421 U.S. 991 (1975). See also C. Wright & A. Miller, Federal Practice and

Procedure, § 2862, at 197 (1973). If a court lacks jurisdiction over the parties because of

insufficient service of process, the judgment is void and the district court must set it

aside. See Gold Kist, Inc. v. Laurinburg Oil Co., 756 F.2d 14, 19 (3d Cir. 1985). Recreational

Properties, Inc. v. Southwest Mortg. Service Corp., 804 F.2d 311, 314 (5th Cir. 1986).

       31.     Failure to give notice violates the most rudimentary demands of due process of law.

Peralta v. Heights Medical Center, Inc., 485 U.S. 80, 84 (1988).              Because courts prefer

adjudication on the merits, there must be strict compliance with the legal prerequisites establishing

the court’s power to render a default judgment (or in this case not even a judgment by default by

fraud). Bludworth Bond Shipyard, Inc. v. M/V Caribbean Wind, 841 F.2d 646, 649 (5th Cir. 1988).

       32.     There is generally no timeliness requirement applicable to a Rule 60(b)(4) motion.

Id. Once the validity of service of process has been contested, the plaintiff whose service is drawn

into question bears the burden of establishing its validity. Carimi v. Royal Carribean Cruise Line,

Inc., 959 F.2d 1344, 1346 (5th Cir. 1996).



                                                  17
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 18 of 36



       33.    Here, the Hodge Survey owners, their descendants, successors and assigns, now

HORTON, made no attempt to include, join, service, notice or in any way allow upon the

Sieberman Survey owners, their descendants, successors and assigns, now COLLINS, to

participate in the Federal Suit. (See Exhibits A-C). Not even the barest attempt was made to

include the Sieberman Survey owners, now COLLINS, in a lawsuit wherein the Hodge survey

owners fraudulently testified to this Court that all necessary parties were present. The Hodge

owners admitted into evidence an erroneous survey that usurped and fraudulently converted the

Sieberman Survey owner’s land, enlarged the James Hodge one-league survey by over 400 acres

by describing the land by metes and bounds and never mentioning the patented Sieberman Survey

or the Sieberman Survey records title owners. These lies were completely contrary to the GLO

patented ground surveys that to this day still show the actual one-league James Hodge Survey (not

the fabricated map admitted in the 1941 federal suit )and the actual existing Sieberman Survey

patents-- both existing and mutually exclusive. The GLO records corroborate with the witness

marks and ground stakes described in the certified records of the GLO—contrary to the Federal

Judgment.    Since, the Sieberman owners were not present to participate and object to the

erroneous survey plats nor present evidence of their exclusive Sieberman Survey, the Hodge

owners were able to lie with impunity to this Court and commit land theft—until now.

       34.    Interesting, the Hodge owners did not act on such void Federal Judgment as to the

Sieberman owners but rather did nothing. They did not use, develop, cut timber, take out loans,

clear, fence or in any way actually acknowledge or possess the Sieberman land until they sold the

“Hodge Only” land to HORTON without warranty for cash in Dec. 2012. When COLLINS

learned of HORTON’s claim, COLLINS filed suit immediately in June 2016. However, the state

court validated the void Federal Judgment that the Sieberman Survey was “extinguished,” contrary



                                               18
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 19 of 36



to COLLINS’ record title from the sovereign and all government records that the Sieberman

Survey exists and is recognized today. HORTON does not dispute that the Frederick Sieberman

Survey record title owners were not joined, serviced, noticed nor participated in the Federal Suit

but, instead, relies wholly on the void Federal Judgment as the basis for their title to the Sieberman

Survey land. This Court should grant vacatur of the Federal Judgment.

                                       Federal Rule 60(d)(3)
                                        Fraud on the Court

       35.     To prove fraud upon the court under FED. R. CIV. P. 60(d)(3) the movant must

establish: (1) an intentional fraud; (2) by an officer of the court; (3) which is directed at the court

itself; and (4) that in fact deceives the court. Id. (citing Herring v. United States, 424 F.3d 384,

390 (3rd Cir. 2005)). The first element requires proof of common law fraud, i.e. a material

misrepresentation of fact or law, with knowledge of the falsity, intent to deceive, justifiable

reliance and damages. See Field v. Mans, 516 U.S. 59, 68-70, (1995) (holding that statutory use of

the term fraud incorporates the common law definition, and then turning to the Restatement of

Torts for a "distillation" of that definition). Fraud on the Court is an express ground for relief by

motion under Rule 60. Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238 (1944).

       36.     Here, the Hodge Survey owners, their descendants, successors and assigns, now

HORTON, made a material misrepresentation of fact or law to the 1944 judge at the bench trial

that all the necessary parties were joined and served, then presented an erroneous survey and

applied incorrect state substantial law to surreptitiously divest the Sieberman record title owners,

now COLLINS of their land. They did so with knowledge of the falsity, intent to deceive the

Court, in which the Court justifiably relied resulting in the damages of COLLINS’ record title now

being stolen as damages. The attorneys for the Hodge owners were officers of this Court and

perpetuated the fraud directed at this Court and the Court believed the uncontroverted testimony


                                                  19
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 20 of 36



(because the Sieberman owners were not joined to defend their actual record title), so the Court

was in fact deceived. Thus, the Hodge owners, now HORTON, committed fraud on this Court,

so this Court should set such 1944 judgment aside as to the Sieberman land.

       The Federal Judgment Violates the 14th Amendment of the U.S. Constitution.

       37.     The Fourteenth Amendment does not allow enforcement of a void federal judgment

obtained without personal jurisdiction over and notice to the defendant. U.S. Const. amend. XIV,

Section 1, provides, in relevant part, “No state shall… deprive any person of life, liberty, or

property, without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.” An elementary and fundamental requirement of due process in any

proceeding which is to be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity   to   present   their   objections.    Milliken v. Meyer,   311   U.S.   457   (1940);

Grannis v. Ordean, 234 U.S. 385 (1914); Priest v. Las Vegas, 232 U.S. 604 (1914);

Roller v. Holly, 176 U.S. 398 (1900).

       38.     It is undisputed that the Sieberman owners, including COLLINS, were never

personally served with process, joined or noticed of the Federal Suit. These contentions were not

controverted at this Court’s 1944 federal bench trial or the state trial court’s summary judgment

hearing. Further, COLLINS proved the Sieberman Survey record title owners’ superior title from

the sovereign into COLLINS and such title had superior legal boundaries as set out in the perfected

GLO patent that very much still exists.       The trial court nor appellate court addressed the

constitutional conflict of due process.

       39.     This means that the Federal Judgment is wrong and should be vacated as to the

Sieberman Survey. A judgment rendered in violation of the Fourteenth Amendment in the



                                                   20
      Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 21 of 36



Constitution is void and cannot serve as any basis for depriving a person of their rights. World-

Wide Volkswagon Corp. v. Woodson, 444 US. 286, 291 (1980). The Federal Judgment was

entered without notice or service, making it a nullity. Peralta, 485 U.S., at 84. Allowing it to

stand allows a conflict with this Court’s own ruling.


         The Federal Judgment Violates the 10th Amendment of the U.S. Constitution.

         40.       The Tenth Amendment does not allow federal courts to ignore state law in federal

diversity actions. Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938) (holding that federal courts,

when confronted with the issue of whether to apply federal or state law in a lawsuit, must apply

state law on issues of substantive law). Texas law governs interest in land titles as well as surveys

and is uniquely a creature of state law. Severance v. Patterson, 370 S.W.3d 705, 713 (Tex. 2009).

It is indisputable that this Court did not apply state law in adjudicating this partition action in

federal diversity. McComb v. McCormack,159 F.2d, at 226. 3 The decision amounted to this

Court’s simply ignoring Texas law and its requirements for setting boundaries in favor of a system

of its own devising.

         41.       But for the Fourteenth Amendment due process violation, the Tenth Amendment

violation would certainly not have occurred. Had the Sieberman Survey owners been joined in

the suit, they would have had the opportunity to object to the improper state law application by the

federal court. This Court should vacate the Federal Judgment as to the Sieberman Survey to



3 The federal 5th Circuit opinion, that was affirmed on other grounds, evidences three flagrant judicial errors of
omission of application of state law. First, in Texas "[t]he cardinal rule is that the footsteps of the original surveyor…
should be followed." T.H. Investments, Inc. v. Kirby Inland Marine, L.P., 218 S.W.3d 173, 207 (Tex. App.—Houston
[14th Dist.] 2007, pet. denied). This Court did not rely upon the GLO’s original witness marks for the Hodge Survey
in subject of the suit. Second, this Court did not review or rely upon the original footsteps or witness marks for the
Sieberman Survey certified in the GLO files much less even review the survey or consider the title owners absence.
Id. Third, “stare decisis is never stronger than in protecting land titles, as to which there is great virtue in certainty.”
Blaffer v. State, 31 S.W.2d 172, 191 (Tex. 1930). The stare decisis in the instant case is the GLO’s historic, certified
and current Seiberman Survey boundaries and land titles never questioned until 2016.

                                                            21
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 22 of 36



correct this Court and the state court’s erroneous decision to the extent that it incorrectly adjudges

rights of due process.

                                     COUNT 1
                         CLAIM FOR DECLARATORY JUDGMENT

       42.     Paragraphs 1 through 41 are incorporated herein by reference.

       43.     This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

       44.     This is an actual and justiciable case and controversy between COLLINS, the

descendants or successors in interest to the Frederick Sieberman Survey, A-497, owners and land,

and HORTON, the successors in interest to the James Hodge Survey, A-19, regarding the

enforceability and validity of the Federal Judgment. COLLINS seeks to have his status as the

record title owner of the Sieberman Survey and declaration of its existence restored with respect

to this controversy.

       45.     HORTON claims record title ownership of the Frederick Sieberman Survey, A-

497, land to which it is a stranger to title from the sovereign, by virtue of its cash purchase without

warranty in Dec. 2012 of land located only in the James Hodge Survey, A-19 and whose only basis

for such claim is the Federal Judgment entered in 1944 without joinder, service or notice until

2016 of the Sieberman Survey owners, now COLLINS from the sovereign. The trial court

without consideration or adjudication on the merits of the Federal Judgment determined summarily

that the Frederick Sieberman Survey, A-497, did not exist contrary to all government records in

derogation of COLLINS’ title ownership and rights.

       46.     HORTON has filed and registered its judgment from the state court in the

Montgomery County property records, a state court judgment granted title to HORTON without

any title basis except the void Federal Judgment and that incorrectly affirmed this Court’s void

Federal Judgment which was obtained without due process. HORTON cleared all the forest and


                                                  22
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 23 of 36



trees from COLLINS’ Sieberman Survey land and included the land in its subdivision plats as its

own, thereby injuring COLLINS.

       47.     COLLINS believes the Federal Judgment is infirm, void, invalid and unenforceable

in the absence any due process of any kind; consequently, COLLINS requests his rights be fully

restored, his record title be fully restored, the Frederick Sieberman Survey, A-497, be declared

existential in accordance with the State of Texas General Land Office, all witness marks and

ground surveys, Texas Railroad Commission, and COLLINS’ record title from the sovereign.

       48.     COLLINS has suffered injury resulting from HORTON’s conduct because

COLLINS has a financial and real property record title interest in the Sieberman Survey land,

which HORTON claims ownership thereof via judicial mandate from State court based solely on

the void Federal Judgment. COLLINS’ life has been significantly disrupted by HORTON’s

actions of claiming COLLINS’ land, including COLLINS’ property in its planned Fosters Ridge

subdivisions, clearing all COLLINS’ land, arresting COLLINS for trespass on his own land,

converting COLLINS personal property by removing and destroying COLLINS’ $15,000.00

fence, and building homes on the Sieberman land, then selling such homes to innocent third parties

despite a valid lis pendens.

       49.     COLLINS therefore brings this action asking this Court’s declaration and

determination of the rights of the parties by vacating the Federal Judgment obtained in the absence

of due process in dereliction of the constitutional and property rights of the Sieberman descendants,

successors in interest, assigns and current record title owner from the sovereign, COLLINS.

                            COUNT 2
   INDEPENDENT ACTION TO OBTAIN RELIEF FROM JUDGMENT BASED ON
                 FEDERAL RULE 60(b)(4) AND 60(d)(1)

       50.     Paragraphs 1 through 41 are incorporated herein by reference.



                                                 23
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 24 of 36



       51.    The Federal Judgment should not, in equity, law and good conscience, be enforced.

       52.    COLLINS has several meritorious defenses supporting his record title ownership

as well as the existence of the Frederick Sieberman Survey, A-497, on which the Federal Judgment

and state summary judgment of title ownership were improperly founded, specifically:

              a.      This Court lacked personal jurisdiction over the Sieberman owners,

       descendants, successors in interest and assigns of the Frederick Sieberman Survey, A-497,

       land in the absence of due process (Exhibits A-Federal Judgment; Exhibit B-Federal Suit;

       Exhibit C-Federal Opinion; Exhibit D-Affidavits);

              b.      No service, joinder, notice, participation or knowledge of the Federal Suit

       or Federal Judgment was made on the Sieberman owners, descendants, successors in

       interest and assigns, including COLLINS, of the Frederick Sieberman Survey, A-497, so

       as a matter of law, the Federal Judgment is void as to the Sieberman Survey land and

       owners (Exhibits A-D); Peralta v. Heights Medical Center, Inc., 485 U.S. 80, 84 (1988).

              c.      It is undisputed that the Hodge Survey owners, their descendants,

       successors and assigns, including HORTON, do not claim ownership by limitations but

       only by virtue of the void Federal Judgment as to the Sieberman land. Take judicial notice

       of HORTON’s claims and replies in and to its August 2016 motion for summary judgment

       filed in the 284th Judicial District Court of Montgomery County, Texas under cause number

       15-04-04236;

              d.      It is undisputed that the Frederick Sieberman Survey, A-497, has existed

       since the patent was issued by the GLO in 1866 (Exhibit E-GLO certified records of July

       2016; Exhibit F-GLO Screenshot in 2016; current GLO hyperlinks:

       https://s3.glo.texas.gov/ncu/SCANDOCS/archives_webfiles/arcmaps/webfiles/landgrants



                                               24
    Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 25 of 36



/PDFs/3/1/1/311087.pdf and

https://cgis.glo.texas.gov/cfGIS/glomapjs/basefile.cfm?SDENUM=483390449 .

             e.     It is undisputed that the Frederick Sieberman Survey, A-497, is an existing

      survey in the records of the State of Texas, County of Montgomery, Montgomery County

      Appraisal District, City of Conroe and real property records as delineated by the ground

      surveys performed by registered county surveyors that concluded not once, but twice

      twenty years apart, the ground surveys and witness marks for the Frederick Sieberman

      Survey, A-497, exist exclusive of any other land surveys, including the James Hodge

      Survey, A-497 (Exhibits E, F, hyperlinks, Exhibit G-Montgomery County Appraisal

      District screenshot certified March 2017; Exhibits H through K-City of Conroe certified

      records showing City approved of the patents designated by HORTON of the Sieberman

      Survey within its subdivision and HORTON fraudulently modifying its records to

      eradicate any mention of the Frederick Sieberman Survey from those same records once

      HORTON learned COLLINS owned the record title and was properly claiming it; Exhibits

      L and M-HORTON’s certified deposition records showing it relied upon the Texas

      Railroad Commission records that reflected the existence of the Sieberman Survey that

      HORTON did NOT acquire the record title).

             f.     It is undisputed that the James Hodge Survey owners did not in any way

      include the Sieberman owners as parties to the Federal Suit, then committed fraud on this

      Court by asserting the James Hodge Survey, A-19, boundaries extended south an additional

      1000 feet from the witness marks and surveys certified with the GLO, to include all of the

      Frederick Sieberman Survey, A-497, land without joining the Frederick Sieberman owners

      or the GLO, or the GLO certified records, nor applying the substantive State of Texas law



                                             25
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 26 of 36



       required to determine boundaries and record title ownership in the absence of the necessary

       parties to defend their title (Exhibits A-D);

               g.      It is undisputed that HORTON recognized and included the Frederick

       Sieberman Survey in its own records and government filed ground surveys for its

       subdivision despite not obtaining record title ownership of the Sieberman Survey (Exhibits

       H-M);

               h.      It is undisputed that the state boundary and state laws to determine title on

       which the claim of the Hodge Survey owners, their descendants, successors and assigns,

       including HORTON, were based were unenforceable due to the lack of the requisite

       statutory implementation and elements primarily because the necessary Sieberman Survey

       owners were not present to ensure same (Exhibit C-F);

               i.      The statutory state substantive laws to determine boundaries and record title

       ownership (i.e., trespass to try title), on which the Hodge Survey owners, their descendants,

       successors and assigns, including HORTON, based the enforceability of the Federal

       Judgment were on their face improper to support the Frederick Sieberman Survey, A-497,

       land could enlarge the James Hodge Survey, A-19, one (1) league patent of land nor deprive

       the Sieberman owners, their descendants, successors and assigns, including COLLINS, of

       his land (Exhibits C-F); and,

               j.      All other defenses raised by Attorney Collins in this Complaint.

       45.     The Sieberman Survey owners, their descendants, successors and assigns, including

now COLLINS, were prevented from asserting or otherwise obtaining the benefits of these

defenses, because they were never joined, served, notified, had knowledge of or in any of the barest




                                                 26
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 27 of 36



way allowed to or voluntarily participate in the Federal Suit, Federal Judgment of Federal Appeal

against them and were, thus, denied the opportunity to represent and defend themselves.

       53.        The efforts by the Hodge Survey owners, their descendants, successors and assigns,

including now HORTON, to name, locate, serve, join or notice the Sieberman Survey owners,

their descendants, successors and assigns, now COLLINS, of the underlying Federal Suit and

Federal Judgment were non-existent, so insufficient as a matter of law, and failed to satisfy due

process rights.

       54.        There was no consideration of the merits of the claims regarding the claim of

ownership and boundaries of the Frederick Sieberman Survey, A-497, land by this Court or any

other court.

       55.        Moreover, there was an unconscionable plan or scheme by the Hodge Survey

owners, their descendants, successors and assigns, including now HORTON, to improperly

influence this Court and the state courts, and the integrity of the judicial process was fraudulently

subverted by this deliberately planned scheme. Specifically, upon information and belief, the

Hodge Survey owners, their descendants, successors and assigns, including now HORTON,

committed fraud on this Court and the state courts.

       56.        First, the Hodge Survey owners intentionally lied to this Court that all the necessary

parties were joined, served and included in the Federal Suit, knowing that the Frederick Sieberman

owners (nor the GLO) were not joined, served or noticed (much less any certified GLO patent

surveys and records introduced as evidence), then testified to this Court that the Frederick

Sieberman Survey, A-497, land was included in their Hodge Survey land—thereby increasing their

one (1) league land grant by over 400 acres usurping the Sieberman Survey land without the

knowledge of the Frederick Sieberman owners nor any state agencies.



                                                   27
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 28 of 36



       57.      Second, HORTON, the successor in interest to the Hodge Survey owners, their

descendants, successors and assigns, also committed fraud on this Court and the state courts by

filing a lawsuit which it knew or should have known was invalid due to the lack of due process in

the underlying Federal Judgment which was HORTON’s only basis for title.                  HORTON

purchased the stolen Sieberman title from the Hodge Survey owners, their descendants, successors

and assigns knowing the Federal Judgment was void and no limitations had occurred that would

divest the Sieberman owners of their land. This is evidenced by HORTON, a $17 billion savvy

land developer, acquiring the “Hodge” land with a warrantless deed that HORTON prepared in a

cash sale purportedly with no title run or attorney title review that closed in about sixty (60) days

covering a multi-million dollar 800 acre tract of land. It is on information and belief that

HORTON hoped that the Sieberman owners would not object to the undisclosed title transfer of

their richly forested land until limitations could legally occur—unknown because the title transfer

documentation never referenced or indexed the Sieberman Survey so the Sieberman owners,

including now COLLINS, could not have been on notice except for the actual visual activities

HORTON commenced by trespassing unto COLLINS’ land and destroying and converting

COLLINS’ fence on or near 2016. When HORTON’s plan failed, they claimed to the state court,

contrary to all state records and even HORTON’s own survey records, that the Sieberman Survey

did not exist. HORTON directed the state court to this Court’s void Federal Judgment, as its only

basis for title, to which COLLINS, the owner of the Sieberman Survey record title ownership and

land, has vehemently fought HORTON’s fraud to date to prevent divestiture of COLLINS’ land

and property.




                                                 28
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 29 of 36



       58.     No fault or negligence by the Sieberman Survey owners, their descendants,

successors and assigns, including COLLINS, contributed to the entry of the void Federal

Judgment.

       59.     There is not adequate remedy at law.

       60.     Given the foregoing facts, the Federal Judgment is void and unenforceable and must

be set aside as to the Frederick Sieberman Survey, A-497, land and ownership in order to prevent

a grave miscarriage of justice.

       61.     Redress and vacatur of the Federal Judgment is central to the outcome of correcting

this miscarriage of justice. A grant of vacatur would be outcome-determinative to allow title to

remain vested in the true record title owner from the sovereign, and, more importantly, would

vindicate due process rights, while recognizing the primacy of state real property law.

       62.     How can property owners be stripped of title when never made party to the suit that

took away their rights? The answer is that, consistent with due process, they cannot. The void

Federal Judgment gives short shrift to this Court’s long-standing protection of essential due

process rights and the equally significant policy in favor of local control over real property, its

ownership, and its regulation. The constitution and federal statutes cry out for correction of this

error and to affirm the essentiality of Fourteenth Amendment rights, and particularly the remedy

permitted under Federal Rule 60 for this exact type of injustice. This is about the deprivation of

basic due process rights, enshrined in the Constitution.

       63.      The United States Supreme Court has consistently stated that the Fourteenth

Amendment requires judicial proceedings to be conducted in a fundamentally fair manner.

Lassiter v. Department of Social Service of Durham City, 452 U.S. 18, 33 (1981). How is it

fundamentally fair or even legal for the state court to validate the void Federal Judgment that is



                                                29
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 30 of 36



irrevocably infirm under the Fourteenth Amendment, not address the constitutional due process

violation, then to summarily award land title against all requisites of state property law in violation

of the Tenth Amendment?

       64.     The ironic history of our country’s fight for justice and independence further

illustrates the significance of why our judicial process was created by our founding fathers.

Frederick Sieberman was granted this land patent for his heroism at Goliad as a memorial to his

honor for fighting for and dying for Texas’ independence in March 1836. On Dec. 6, 1941, the

day before the United States entered World War II to defend democracy and our country, the

Hodge owners filed suit to partition the Hodge Survey due to timber theft, given an oddly

appropriate cause number 666. On May 31, 1944, one week before D-Day when the United States

courageously landed at Normandy to commence the events that led to victory for our country and

the democracy, this Court entered the Federal Judgment contrary to our constitution and all ethos

because the Hodge owners committed fraud on this Court by asserting they owned the Sieberman

Survey land by producing an erroneous survey and not joining the record title owners to defend

their title had they known of the pendency of the Federal Suit and Federal Judgment. Ancient and

still valid law, not unlike the Sieberman Survey, mandates “[n]ever move an old property line that

your ancestors established” Proverbs 22-4. Further, “[n]ever move an old property line or take

over land owned by orphans. The Lord is their powerful defender, and he will argue their case

against you.” Proverbs 23-10, 11. The Hodge owners moved the old and patented Hodge Survey

boundary line south 1000 feet to improperly usurp and convert the Sieberman Survey as their own.

HORTON now attempts nearly eighty (80) years later with a warrantless deed from a cash sale to

take over the Sieberman Survey land for the first time from the Sieberman record title owner,




                                                  30
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 31 of 36



COLLINS, by asserting the Federal Judgment extinguished it.                  This is fraud, wrong,

unconstitutional, theft, unethical and in direct conflict with this Court’s laws as well as the Bible.

                                COUNT 3
   INDEPENDENT ACTION TO OBTAIN RELIEF FROM JUDGMENT BASED ON
        FEDERAL RULES 60(d)(1) AND 60(d)(3) FRAUD ON THE COURT

       65.     Paragraphs 1 through 41 are incorporated herein by reference.

       66.     The information submitted by the Hodge Survey owners, their descendants,

successors and assigns, to this Court in the 1941 federal suit was false. This Court relied upon

the Hodge Survey owners, their descendants, successors and assigns’ submission to their

detriment. As a direct and proximate result of the Hodge Survey owners, their descendants,

successors and assigns’ fraudulent conduct, COLLINS has suffered damages. Indeed, the Hodge

Survey owners, their descendants, successors and assigns, now including HORTON, and their

attorneys blatantly lied to this Court. They got away with the lie for many years because they did

not allow their fraud to become known to any government agencies responsible for maintaining

title records nor to the Sieberman record title owners. They did this by not using the land, not

referencing the name Sieberman anywhere in the judgment or in the public records so it could not

be indexed or discovered by the Sieberman record title owners, their successors and assign—while

the Sieberman owners, including now COLLINS, continued in blissful ignorance to maintain the

land as their own.

       67.     Here, the Hodge Survey owners, their descendants, successors and assigns, now

HORTON, made a material misrepresentation of fact or law to the 1944 judge at the bench trial

that all the necessary parties, including the Sieberman record title owners were joined and served,

then presented an erroneous survey that did not evidence the existence of the GLO’s Sieberman

Survey when all GLO patent records, ground surveys, witness marks and government plats



                                                 31
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 32 of 36



properly reflected the existing Sieberman survey, A-497. The Hodge owners and their attorneys

applied incorrect state substantial law to surreptitiously divest the Sieberman record title owners,

now COLLINS, of their land without due process. They did so with knowledge of the falsity,

intent to deceive the Court, in which the Court justifiably relied resulting in the damages of

COLLINS’ record title now being stolen. The attorneys for the Hodge owners were officers of

this Court and perpetuated the fraud directed at this Court and the Court believing the

uncontroverted testimony (because the Sieberman owners were not joined to defend their actual

record title), the Court was in fact deceived. Thus, the Hodge owners, now HORTON, committed

fraud on this Court, so this Court should set such 1944 judgment aside as to the Sieberman land.

       68.     The Hodge owners, their predecessor in interest now being HORTON, testified in

the 1944 bench trial that they owned the Sieberman Survey land by using a metes and bounds

description that fraudulently extended well beyond the patented survey and witness marks located

and filed in the GLO certified records for the James Hodge survey; thereby, usurping the

Sieberman Survey land. The Hodge owners deceitfully never mentioned or acknowledged in their

testimony or plats presented the “Seiberman” survey name despite the patent’s existence in all

government records since 1866 including a recent GLO county master survey plat completed in

and on file on March 31, 1943 (See Exhibit E). The Hodge owners instead used their own

fabricated survey that did not reflect or use the actual patented GLO Sieberman Survey or actual

patented GLO James Hodge Survey original witness marks. One of the Hodge owners’ surveyors

testified to this Court that he found patented original witness marks but this Court chose not to

follow them contrary to state survey law, to-wit:

       “Boyles [Hodge party surveyor] had located the lines of the James Hodge league
       by certain witness marks on the ground. None of these witness marks were
       originally placed by Wightman [the original county survey for the GLO established
       patent] but they were accepted by everyone [at the trial except the necessary parties


                                                32
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 33 of 36



       the Sieberman owners who would have EMPHATICALLY contested this fraud had
       they been joined] as the true boundaries of the James Hodge Survey. Atkinson
       [another Hodge surveyor but one who contested Boyles findings] never made a
       complete survey of the James Hodge Survey, but he claimed that Boyles had
       misplaced the James Hodge Survey because Atkinson had located one of the
       original Wightman witness marks at the Northwest corner of the survey.”

McComb v. McCormack, 159 F.2d 219, 226 (5th Cir. 1947), attached as Exhibit C. Had the

Sieberman Survey owners been joined and served so as to be able to participate in the 1944 federal

trial, or even if the Hodge owners had used the proper state surveying law with the certified GLO

survey plats (which the Sieberman owner would have mandated had they been present), the Federal

Judgment would not have been defective nor have improperly “extinguished” an entire existing

GLO survey that belonged to others, the Sieberman Survey owners, now COLLINS as the

successor to such interest.

       69.     The reason this Court accepted the bogus Hodge survey presented by the Hodge

parties is because none of the necessary Sieberman record title owners were joined to contest the

fraud of the Hodge owners converting the Sieberman record title owners’ property. This Court

should grant vacatur of the Federal Judgment.

                                       COUNT 4
                                 TRESPASS TO TRY TITLE


       70.     Paragraphs 1 through 41 are incorporated herein by reference.

       71.     Federal courts, when confronted with the issue of whether to apply federal or state

law in a lawsuit, must apply state law on issues of substantive law.       Erie Railroad Co. v.

Tompkins, 304 U.S. 64 (1938). Texas law governs interest in land titles as well as surveys and is

uniquely a creature of state law. Severance v. Patterson, 370 S.W.3d 705, 713 (Tex. 2009).




                                                33
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 34 of 36



        72.     Under Texas law, HORTON has the burden to prove superior title via a trespass-

to-try-title claim, as it “is the only way or method to perfect, claim or vest title to real property in

Texas.” Martin v. Amerman, 133 S.W.3d 262,265 (Tex. 2004).

        73.     A trespass-to-try-title claim has never been adjudicated on the merits for the

Frederick Seiberman Survey, A-497. However, the state court improperly awarded title to the

Sieberman Survey land under a “quiet” title suit to HORTON. Collins v. D.R. Horton-Texas Ltd.,

574 S.W.3d 39, 46 (Tex. App.-Houston [14th Dist.] 2018). The state’s order of awarding title

under a quiet title suit has no legal effect because a quiet title suit cannot grant or divest title.

Since HORTON is a stranger to the Sieberman Survey title and its only basis for title is the void

Federal Judgment the subject of this vacatur, this Court has jurisdiction under this proceeding to

properly determine title for the Frederick Sieberman Survey, A-497, under a trespass to try title

suit brought herein in this Complaint.

        74.     "To prevail in a trespass-to-try-title action, a plaintiff must (1) prove a regular chain

of conveyances from the sovereign, (2) establish superior title out of a common source, (3) prove

title by limitations, or (4) prove title by prior possession coupled with proof that possession was

not abandoned." Id. HORTON cannot prove a regular chain of conveyances back to the sovereign

or superior title.   HORTON vehemently denies title by limitation.               HORTON, nor their

predecessors in title, ever possessed the Sieberman Survey land. However, COLLINS can prove

a regular chain of conveyances from the sovereign, superior title out of the common source of the

Vernon Evans’ and James Collins’ heirs as averred in the attached affidavit Exhibit D2 and by

further proof if necessary.

       75.      COLLINS asserts a trespass to try title claim to the Sieberman Survey, A-497.

HORTON improperly and fraudulently drafted a warrantless deed to itself based on a knowingly



                                                   34
     Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 35 of 36



void Federal Judgment, being its only foundation for title. COLLINS requests this honorable

Court to declare the Property to be owned by COLLINS.

                                          JURY DEMAND

       76.      Plaintiffs request a jury on all issues of right to be tried by a jury pursuant to Federal

Rule of Civil Procedure 38.

                                               PRAYER

       WHEREFORE PREMISES CONSIDERED, COLLINS prays that:

             a) HORTON be cited to answer and appear herein, and that upon a final trial hereof;

             b) This Court entertain this declaratory judgment action and enter an order declaring

                the Federal Judgment void and unenforceable as to the Seiberman land and owners,

                the Frederick Sieberman Survey, A-497, for all purposes against all parties,

                including HORTON;

             c) This Court adjudicate that the Frederick Sieberman Survey, A-497, is an existing

                patented State of Texas GLO land survey that comports with the GLO certified

                patent, ground surveys, witness marks and chain of title from the sovereign;

             d) This Court enter an order that COLLINS is the record title owner from the

                sovereign of the Frederick Sieberman Survey, A-497, as evidenced by the requisite

                elements of the substantive Texas law for trespass to try title and survey boundary

                law; and,

             e) COLLINS recover of and from HORTON his damages as shown at the time of trial,

                his reasonable and necessary attorneys’ fees, costs and litigation expenses, and such

                other and further relief, both general and special, legal and equitable to which he

                may show himself justly entitled.



                                                   35
Case 4:20-cv-01897 Document 1 Filed on 05/29/20 in TXSD Page 36 of 36



                                      Respectfully submitted,

                                      LAW OFFICE TONI L. COLLINS

                                      s/ Toni L. Sharretts Collins
                                      TONI L. SHARRETTS COLLINS
                                      TBN 24037476; USBN 34208
                                      11054 North Hidden Oaks
                                      Conroe, Texas 77384
                                      iceattorney@aol.com
                                      281-827-7749




                                 36
